                                                                                1   Anne E. Findling, Esq. (010871)
                                                                                    Lauren E. Channell, Esq. (033484)
                                                                                2   ROBBINS & CURTIN, p.l.l.c.
                                                                                3   301 East Bethany Home Road, #B-100
                                                                                    Phoenix, Arizona 85012
                                                                                4   Tel: 602-285-0100
                                                                                    Fax: 602-265-0267
                                                                                5
                                                                                    anne@robbinsandcurtin.com
                                                                                6   lauren@robbinsandcurtin.com
                                                                                    Attorneys for Plaintiff
                                                                                7
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                8
                                                                                                                    DISTRICT OF ARIZONA
                                                                                9
                                                                               10   Brittney Fountain, an individual,                         No. 2:21-cv-00356-JJT
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11                 Plaintiff,                           PLAINTIFF’S RESPONSE TO
                                301 East Bethany Home Road, Suite B-100




                                                                                                                                    DEFENDANTS VAN WINKLE, RYAN,
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    vs.                                             AND SHINN’S MOTION TO DISMISS
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                    State of Arizona, a body politic; Jason                 Oral Argument Requested
                                                                               14   McClelland, an individual, on his own
                                                                               15   behalf and on behalf of his marital
                                                                                    community; Jeffrey Van Winkle, an
                                                                               16   individual, on his own behalf and on behalf
                                                                                    of his marital community; Charles Ryan,
                                                                               17
                                                                                    an individual, on his own behalf and on
                                                                               18   behalf of his marital community; and
                                                                                    David Shinn, on his own behalf and on
                                                                               19   behalf of his marital community,
                                                                               20
                                                                                                  Defendants.
                                                                               21
                                                                               22          Defendants Van Winkle, Ryan, and Shinn argue that Plaintiff is required to show that
                                                                               23   they acted with a “discriminatory purpose, that is, a specific intent to discriminate” against
                                                                               24   her. Dkt. 21, p. 6. Defendants misstate what is required at the pleading stage in the highly
                                                                               25   gender-specific context of workplace sexual harassment. The Ninth Circuit has affirmed,
                                                                               26   post-Iqbal, that “[s]exual harassment violates the Equal Protection Clause because, by
                                                                               27   definition, it is ‘motivated by gender.’” Sampson v. County of Los Angeles by & through
                                                                               28   Los Angeles County Dep’t of Children & Family Services, 974 F.3d 1012, 1023 (9th Cir.

                                                                                                                        Page 1 of 12
                                                                                1   2020) (quoting Bator v. State of Hawai’i, 39 F.3d 1021, 1027 (9th Cir. 1994)). To state a
                                                                                2   claim against supervisors for failing to prevent or correct sexual harassment in the
                                                                                3   workplace, a plaintiff need only plead allegations, not direct evidence, that would allow a
                                                                                4   trier of fact to make the inference that the supervisors acted with discriminatory intent. See
                                                                                5   Alaska v. EEOC, 564 F.3d 1062, 1068-69 (9th Cir. 2009); Burhans v. Lopez, 24 F. Supp. 3d
                                                                                6   375, 383-84 (S.D.N.Y. 2014).
                                                                                7           Plaintiff is not seeking to hold Van Winkle, Ryan, and Shinn vicariously liable for
                                                                                8   McClelland’s conduct and is not asserting a theory akin to municipal liability, as Defendants
                                                                                9   suggest. Plaintiff alleges that Van Winkle, Ryan, and Shinn violated her right to equal
                                                                               10   protection by acquiescing in and ratifying de facto policies at Arizona State Prison Complex
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   – Florence Central Unit whereby a blind eye was turned in response to sexual harassment
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   and victims were deterred from, or even retaliated against, for reporting harassment.
                                         Phoenix, Arizona 85012




                                                                               13           Plaintiff’s Complaint alleges facts, including other instances of McClelland’s
                                                                               14   workplace harassment, that, if proven true, will demonstrate that Van Winkle, Ryan, and
                                                                               15   Shinn ratified or condoned de facto policies which they knew placed female prison
                                                                               16   employees at a risk for harm, harassment, and discrimination. A reasonable jury could infer
                                                                               17   that these de facto policies, as much as McClelland’s individual actions, caused the violation
                                                                               18   of Plaintiff’s rights under the Equal Protection Clause. Defendants’ motion to dismiss should
                                                                               19   therefore be denied.
                                                                               20      I.      Factual Background
                                                                               21           A. Defendants Van Winkle, Ryan, and Shinn acquiesced in and condoned de
                                                                               22              facto policies at ASPC-Florence Central Unit which violated Equal
                                                                                               Protection.
                                                                               23
                                                                                            In Plaintiff’s Complaint, she alleges a single § 1983 claim against Warden Van
                                                                               24
                                                                                    Winkle, former Director Ryan, and Director Shinn1 for violation of her right under Equal
                                                                               25
                                                                               26
                                                                                    1 Defendant Charles Ryan was the Director of ADOC from approximately 2009 through
                                                                               27   September 2019, the month in which McClelland sexually assaulted Plaintiff for the second
                                                                                    time. Defendant David Shinn has been the Director of ADOC since October 2019, during
                                                                               28
                                                                                    which time Plaintiff was subjected to months of verbal sexual harassment from co-workers

                                                                                                                        Page 2 of 12
                                                                                1   Protection to be free from sexual harassment by public officials in the workplace.
                                                                                2   Complaint, Dkt. 1, ¶¶ 97-107. Plaintiff alleges that Van Winkle, Ryan and Shinn knew of
                                                                                3   the pervasive culture of sexual harassment within ASPC-Florence Central Unit and knew
                                                                                4   that Jason McClelland in particular had a propensity for inappropriate sexual misconduct
                                                                                5   toward his female co-workers and subordinates. Id., ¶¶ 99-100. Van Winkle, Ryan, and
                                                                                6   Shinn acquiesced in or ratified widespread customs within ASPC-Florence Central Unit
                                                                                7   which allowed sexual harassment to persist and which violated Plaintiff’s right to Equal
                                                                                8   Protection. Id., ¶¶ 104-107.
                                                                                9          Plaintiff also alleges that Van Winkle, Ryan, and Shinn were aware of two
                                                                               10   widespread customs at ASPC-Florence Central Unit: (1) that supervisors and command staff
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   would turn a blind eye and decline to take action in response to sexual harassment and (2)
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   that victims were deterred from reporting sexual harassment because the “informal
                                         Phoenix, Arizona 85012




                                                                               13   resolution process” for handling employee complaints was easily manipulated by
                                                                               14   supervisors and victims were concerned they would be retaliated against if they made a
                                                                               15   report. Id., ¶¶ 52-53, 101-103.
                                                                               16          Evidence of these customs, and Defendants’ acquiescence, is established through
                                                                               17   allegations that:
                                                                               18           Defendants Van Winkle, Ryan, and Shinn were aware of McClelland’s history
                                                                               19              and propensity for inappropriate sexual behavior toward female co-workers and
                                                                               20              subordinates, including Plaintiff. See id., ¶¶ 99-100.
                                                                               21           Prison command staff, which included Warden Van Winkle, knew that
                                                                               22              McClelland had sexual relationships with several female staff over the years,
                                                                               23              some of whom sought transfers or resigned after being victimized. Id., ¶¶ 26, 28.
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                                    and supervisors and threatened with the possibility of being reprimanded if she discussed
                                                                               28
                                                                                    McClelland’s misconduct. See Complaint, Dkt. 1, ¶¶ 6-7, 35-45, 47-49, 59, 71, 73-74.

                                                                                                                        Page 3 of 12
                                                                                1           Prison command staff knew that McClelland was openly and inappropriately
                                                                                2             flirtatious, that he would prey on young female staff members whom he perceived
                                                                                3             to be vulnerable, and that he would not accept “no” for an answer. Id., ¶¶ 26-27.
                                                                                4           After he assaulted Plaintiff, McClelland spread rumors around the prison that she
                                                                                5             was promiscuous, and other male staff and supervisors, including at least one
                                                                                6             other sergeant, joined in verbally harassing Plaintiff for months. Id., ¶ 47-50, 59,
                                                                                7             71.
                                                                                8           McClelland was never reprimanded for this behavior. In fact, he was well-liked,
                                                                                9             popular, and respected by his supervisors, and the “boys will be boys” culture that
                                                                               10             existed within the prison allowed his sexual proclivities to go unchecked. Id., ¶¶
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11             20, 29, 54, 65-66, 69, 105.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12           McClelland’s sexual harassment was ongoing from the time he began his
                                         Phoenix, Arizona 85012




                                                                               13             employment in 2014 until his arrest in August 2020. Id., ¶¶ 17-19, 35-45, 60.
                                                                               14           One of Plaintiff’s shift lieutenants also had his own history of sexual harassment
                                                                               15             yet was able to remain in a supervisory position. Id., ¶ 51.
                                                                               16           ADOC’s “informal resolution” process allowed supervisors to dispose of
                                                                               17             complaints written about themselves or manipulate the outcome in their favor
                                                                               18             while not documenting (or inaccurately documenting) the matter to claim
                                                                               19             probable deniability later, and Van Winkle, Ryan, and Shinn were aware of this
                                                                               20             and knew that it deterred sexual harassment victims from using this procedure to
                                                                               21             report their experiences. Id., ¶¶ 52-53, 102-103.
                                                                               22          These customs within ASPC-Florence Central Unit are also supported by the
                                                                               23   experience of Plaintiff herself. When the ADOC Criminal Investigations Unit (CIU) began
                                                                               24   to investigate McClelland after Plaintiff and several other female staff members reported his
                                                                               25   harassment in July 2020, McClelland was allowed to continue working at ASPC-Florence
                                                                               26   Central Unit without restrictions. Id., ¶ 61-63, 65. Defendants Warden Van Winkle and
                                                                               27   Director David Shinn did not terminate McClelland or take corrective action against him but
                                                                               28   decided to transfer him to another complex, ASPC-Eyman, where he would remain in a

                                                                                                                       Page 4 of 12
                                                                                1   supervisory position without restrictions. Id., ¶¶ 69, 105. After McClelland’s arrest,
                                                                                2   Defendant Van Winkle contacted Plaintiff’s investigator and told him to let Plaintiff know
                                                                                3   he had people watching her social media accounts and threatened to bring Plaintiff to his
                                                                                4   office and reprimand her if she did not refrain from posting on social media. Id., ¶ 73.
                                                                                5   Plaintiff was also given a directive that she was not allowed to discuss the matter with
                                                                                6   anyone, yet her co-workers were not given the same directive and were able to discuss the
                                                                                7   matter freely. Id., ¶ 74.
                                                                                8            Van Winkle, Ryan, and Shinn knew that these customs placed female prison
                                                                                9   employees at risk for harm, harassment, and discrimination. Id., ¶ 106. But by failing to
                                                                               10   prevent and correct workplace sexual harassment, Van Winkle, Ryan, and Shinn acquiesced
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   in, condoned, or ratified these widespread customs within ASPC-Florence Central Unit to
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   such an extent that they became de facto policies which were violative of Plaintiff’s right to
                                         Phoenix, Arizona 85012




                                                                               13   Equal Protection. Id., ¶¶ 104-107.
                                                                               14      II.      Legal Analysis
                                                                               15            A. Legal Standard
                                                                               16            Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain a “short and
                                                                               17   plain statement of the claim showing that the pleader is entitled to relief.” Rule 8’s pleading
                                                                               18   standard does not require “detailed factual allegations” but demands more than an
                                                                               19   “unadorned, the-defendant-unlawfully-harmed-me accusation” or a “formulaic recitation of
                                                                               20   the elements of a cause of action” without any factual enhancement. Ashcroft v. Iqbal, 556
                                                                               21   U.S. 662, 677–78 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).
                                                                               22            To survive a motion to dismiss, a complaint must contain sufficient factual matter,
                                                                               23   accepted as true, to “state a claim to relief that is plausible on its face.” Id. (quoting
                                                                               24   Twombly, 550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads factual
                                                                               25   content that allows the court to draw the reasonable inference that the defendant is liable for
                                                                               26   the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). In other words, the
                                                                               27   plausibility standard simply “asks for more than a sheer possibility” that a defendant acted
                                                                               28   unlawfully. Id.

                                                                                                                         Page 5 of 12
                                                                                           B. Defendants Van Winkle, Ryan, and Shinn are not entitled to qualified
                                                                                1
                                                                                              immunity.
                                                                                2
                                                                                               1. The allegations in Plaintiff’s Complaint, taken as true, establish that Van
                                                                                3                 Winkle, Ryan, and Shinn violated Plaintiff’s right under equal protection
                                                                                                  to be free from sexual harassment by public officials in the workplace.
                                                                                4
                                                                                           In Ashcroft v. Iqbal, the Supreme Court addressed the pleading standards for a Bivens
                                                                                5
                                                                                    claim alleging that supervisory officials adopted post-September 11th detention policies that
                                                                                6
                                                                                    were intentionally discriminatory because federal officials had arrested and detained
                                                                                7
                                                                                    thousands of Arab Muslim men. 556 U.S. 662, 681. The Supreme Court held that because
                                                                                8
                                                                                    the legal standard at issue required showing proof that the supervisors acted with
                                                                                9
                                                                                    discriminatory intent, a plaintiff seeking to meet that standard had to plead “sufficient factual
                                                                               10
                                                                                    matter to show that [the supervisors] adopted and implemented the detention policies at issue
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                301 East Bethany Home Road, Suite B-100




                                                                                    not for a neutral, investigative reason but for the purpose of discriminating on account of
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                    race, religion, or national origin.” Id. at 677.
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                           Plaintiff here does not allege that Van Winkle, Ryan, and Roberts engaged in
                                                                               14
                                                                                    purposeful discrimination on account of her race, religion, or national origin. Federal courts
                                                                               15
                                                                                    have affirmed, post-Iqbal, the long-standing rule that discriminatory intent on the basis of
                                                                               16
                                                                                    sex may be inferred from allegations that supervisors were aware of sexual harassment and
                                                                               17
                                                                                    failed to address it. See T.E. v. Grindle, 599 F.3d 583, 588–89 (7th Cir. 2010) (concluding
                                                                               18
                                                                                    that jury could infer intent to discriminate from principal’s downplaying of and failure to
                                                                               19
                                                                                    attempt to stop harassment); Burhans v. Lopez, 24 F. Supp. 3d 375, 383–84 (S.D.N.Y. 2014)
                                                                               20
                                                                                    (holding allegations that supervisor knew of sexual harassment, shirked his responsibility to
                                                                               21
                                                                                    address it, and created a policy or custom in which New York Assembly employees were
                                                                               22
                                                                                    permitted to sexually harass employees were sufficient to establish discriminatory intent).
                                                                               23
                                                                                           In Alaska v. EEOC, the Ninth Circuit examined whether a plaintiff had alleged
                                                                               24
                                                                                    intentional discrimination in an equal protection claim against the State of Alaska. 564 F.3d
                                                                               25
                                                                                    1062, 1068-69 (9th Cir. 2009), disapproved of on other grounds by Fairley v. Andrews, 578
                                                                               26
                                                                                    F.3d 518 (7th Cir. 2009). The plaintiff had alleged that her “male counterparts” in the Alaska
                                                                               27
                                                                                    governor’s office sexually harassed her in the workplace and made inappropriate jokes and
                                                                               28

                                                                                                                         Page 6 of 12
                                                                                1   unsolicited physical contact with her. She also alleged that she had been retaliated against
                                                                                2   for reporting the harassment.
                                                                                3          The court noted that the plaintiff had not alleged that the governor’s office
                                                                                4   intentionally discriminated against her through an official policy but that the office could
                                                                                5   nevertheless have violated the Equal Protection Clause “by intentionally refusing to redress
                                                                                6   the sexual harassment of [the plaintiff] by another employee.” Id. at 1069. The plaintiff had
                                                                                7   alleged that she reported the sexual harassment and that the governor’s office “responded by
                                                                                8   punishing her, rather than disciplining her harasser,” and that “alleged conduct, if true, would
                                                                                9   constitute intentional sexual discrimination by the state.” Id.
                                                                               10          In Burhans v. Lopez, two legislative aides sued a New York State Assemblyman who
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   had sexually harassed them and Sheldon Silver, the Speaker of the Assembly, alleging
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   gender discrimination and hostile work environment under the Equal Protection Clause. 24
                                         Phoenix, Arizona 85012




                                                                               13   F. Supp. 3d 375, 378 (S.D.N.Y. 2014). The plaintiffs alleged that Silver “through his actions
                                                                               14   and his acquiescence” established a culture that fostered the violation of the plaintiff’s right
                                                                               15   to a workplace free of gender-based discrimination. Id. at 375. According to the plaintiff’s
                                                                               16   complaint, Silver knew of at least three other instances of sexual harassment involving the
                                                                               17   Assemblyman but failed to discipline him or take corrective measures to protect other
                                                                               18   employees. Id. at 378, 382.
                                                                               19          Silver filed a motion to dismiss, arguing in part that the plaintiffs had not alleged that
                                                                               20   he acted with discriminatory intent. Id. at 383-84. The district court rejected this argument,
                                                                               21   explaining:
                                                                               22          Plaintiffs’ claims that Silver knew of previous sexual harassment complaints
                                                                                           and shirked his legal responsibility to adequately address them and that he
                                                                               23          created a policy or custom in which Assembly officials were permitted to
                                                                               24          sexually harass employees are sufficient to establish intent.
                                                                                           To the extent that Silver argues that Plaintiffs have not alleged that he
                                                                               25
                                                                                           discriminated against them specifically on the basis of their sex, Silver
                                                                               26          misapprehends what is required at this stage. The Second Circuit has explained
                                                                                           that:
                                                                               27
                                                                                           A plaintiff pursuing a sex-based hostile work environment claim “must always
                                                                               28          prove that the conduct at issue was not merely tinged with offensive

                                                                                                                         Page 7 of 12
                                                                                           connotations, but actually constituted discrimination because of sex.” In many
                                                                                1
                                                                                           cases, this task is made easy when the “victim is harassed in such sex-
                                                                                2          specific and derogatory terms as to make it clear that the harasser is
                                                                                           motivated by general hostility to the presence of women in the
                                                                                3          workplace.”
                                                                                4          Even after discovery is complete, direct evidence of discriminatory intent is
                                                                                           difficult to muster, and the trier of fact must often infer such intent based
                                                                                5
                                                                                           on circumstantial evidence. At the motion to dismiss phase, to keep their
                                                                                6          claims alive, Plaintiffs need only provide well-pleaded factual allegations, not
                                                                                           evidence, of Silver’s discriminatory actions and intent. Plaintiffs have done
                                                                                7          so.
                                                                                8          Id. (citations omitted). Sampson v. County of Los Angeles by & through Los Angeles
                                                                                9   County Dep’t of Children & Family Services, 974 F.3d 1012, 1023 (9th Cir. 2020) (“Sexual
                                                                               10   harassment violates the Equal Protection Clause because, by definition, it is ‘motivated by
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   gender.’”); Nicole M. By & Through Jacqueline M. v. Martinez Unified Sch. Dist., 964 F.
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   Supp. 1369, 1383 (N.D. Cal. 1997) (holding plaintiff student pled adequate facts that school
                                         Phoenix, Arizona 85012




                                                                               13   principal was on notice of peer sexual harassment and failed to take steps to remedy it
                                                                               14   because, “in the context of sexual harassment . . . [the] alleged failure to act is significant
                                                                               15   because it may constitute evidence of [the] intent to discriminate on the basis of sex”).
                                                                               16          Like the plaintiffs in Alaska v. EEOC and Burhans, Plaintiff here has alleged that Van
                                                                               17   Winkle, Ryan, and Shinn were aware of McClelland’s history of inappropriate sexual
                                                                               18   behavior and harassment in the workplace but failed to take action to correct or prevent it.
                                                                               19   Dkt. 1, ¶¶ 26, 99-100, 104-105. In addition, after Plaintiff and several other women reported
                                                                               20   that McClelland had assaulted them, Van Winkle and Shinn did not terminate, suspend, or
                                                                               21   even reprimand him. See id. at ¶¶ 69, 105. They instead allowed him to continue working,
                                                                               22   without restrictions, alongside the women he had attacked, and ultimately decided to move
                                                                               23   him to a different prison where he would still be in a supervisory position. See id. at ¶¶ 65-
                                                                               24   66, 69, 105. Even after McClelland was arrested on multiple criminal charges, he was
                                                                               25   permitted to voluntarily resign. See id. at 76.
                                                                               26          Plaintiff also alleged that Van Winkle, Ryan, and Shinn were aware that victims of
                                                                               27   sexual harassment were deterred from utilizing the informal resolution process to report
                                                                               28   harassment because supervisors against whom complaints were filed could alter or

                                                                                                                         Page 8 of 12
                                                                                1   manipulate the process in their favor, and victims feared they would be retaliated against for
                                                                                2   making a report. Id. at ¶¶ 52-53, 102-103. Plaintiff’s concerns of retaliation were justified
                                                                                3   because, after she and other women reported their experiences and McClelland was arrested,
                                                                                4   Van Winkle2 threatened to reprimand Plaintiff if she spoke about the incidents on social
                                                                                5   media. Id. at ¶¶ 73-74. While Plaintiff was threatened with reprimand, her harasser was not
                                                                                6   disciplined at all. These alleged facts, if true, establish intentional discrimination on account
                                                                                7   of Plaintiff’s sex. Alaska, 564 F.3d at 1069. At the pleading stage, Plaintiff has met her
                                                                                8   burden to set forth well-pleaded allegations from which a jury could infer that Van Winkle,
                                                                                9   Ryan, and Shinn were motivated by general hostility toward women in the workplace.
                                                                               10   Burhans, 24 F. Supp. 3d at 383-84.
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11              2. The right under Equal Protection to be free from sexual harassment by
                                301 East Bethany Home Road, Suite B-100




                                                                                                  public officials in the workplace is clearly established.
ROBBINS & CURTIN, P.L.L.C.




                                                                               12
                                                                                           For a constitutional right to be clearly established, its contours “must be sufficiently
                                         Phoenix, Arizona 85012




                                                                               13
                                                                                    clear that a reasonable official would understand that what he is doing violates that right.”
                                                                               14
                                                                                    Hope v. Pelzer, 536 U.S. 730, 739 (2002) (quoting Anderson v. Creighton, 483 U.S. 635,
                                                                               15
                                                                                    640 (1987)). This requirement “does not mean that the very action at issue must have been
                                                                               16
                                                                                    held unlawful before qualified immunity is shed.” Blankenhorn v. City of Orange, 485 F.3d
                                                                               17
                                                                                    463, 480 (9th Cir. 2007) (quoting Wall v. County of Orange, 364 F.3d 1107, 1111 (9th Cir.
                                                                               18
                                                                                    2004)). Public officials “can still be on notice that their conduct violates established law
                                                                               19
                                                                                    even in novel factual circumstances.” Hope, 536 U.S. at 741; see also Cunningham v. Gates,
                                                                               20
                                                                               21
                                                                                    2 Warden Van Winkle was notably much more closely situated to the facts alleged in
                                                                               22   Plaintiff’s Complaint than either former Director Ryan or Director Shinn. As the Warden
                                                                                    of ASPC – Florence, he was present onsite and responsible for overseeing day-to-day
                                                                               23
                                                                                    operations. McClelland’s sexually explicit workplace conduct was common knowledge
                                                                               24   among all at the prison, and Van Winkle knew this. See Dkt. 1, ¶¶ 26-27, 29, 101. Van
                                                                                    Winkle would also have known when McClelland’s victims resigned or sought reassignment
                                                                               25   or transfer. See id. at ¶ 28. Van Winkle’s proximity to and knowledge of McClelland’s
                                                                               26   history of sexual harassment, coupled with his threats toward Plaintiff to silence her from
                                                                                    speaking about her experience, are more than sufficient to support the inference that Van
                                                                               27   Winkle purposefully discriminated against Plaintiff on account of her gender. See Alaska,
                                                                                    564 F.3d at 1069. Thus, even if the Court is inclined to grant Defendants’ Motion to Dismiss
                                                                               28
                                                                                    with respect to Ryan and Shinn, it should deny the Motion with respect to Van Winkle.

                                                                                                                         Page 9 of 12
                                                                                1   229 F.3d 1271, 1288 (9th Cir. 2000), as amended (Oct. 31, 2000) (providing that courts
                                                                                2   “must not allow an overly generalized or excessively specific construction of the right” to
                                                                                3   guide this analysis).
                                                                                4          The right under the Equal Protection Clause to be free from sexual harassment by
                                                                                5   public officials in the workplace has been clearly established by Supreme Court and Ninth
                                                                                6   Circuit case law for decades. Sampson, 974 F.3d at 1024 (citing Alaska, 564 F.3d at 1068-
                                                                                7   69); Bator v. State of Hawai’i, 39 F.3d 1021, 1028-29 (9th Cir. 1994) (holding that female
                                                                                8   probation department employee’s right to be free of workplace sexual harassment was
                                                                                9   clearly established as of the early 1980s and that a reasonable state official would have
                                                                               10   understood this during the employee’s tenure); Lindsey v. Shalmy, 29 F.3d 1382, 1386 (9th
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   Cir. 1994) (noting that a reasonable official in 1988 would have understood that unfavorably
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   altering a female employee’s job assignments and performance evaluations would have
                                         Phoenix, Arizona 85012




                                                                               13   violated her clearly established constitutional rights, provided that the actions were taken
                                                                               14   because of her gender).
                                                                               15          There is no question that a reasonable official in the place of Van Winkle, Ryan, and
                                                                               16   Shinn would have understood that their conduct violated equal protection in 2019 and 2020.
                                                                               17   In Alaska v. EEOC, the Ninth Circuit recognized in 2009 that senior governor’s office
                                                                               18   officials violated the Equal Protection Clause by failing to redress sexual harassment and by
                                                                               19   punishing the female victim rather than male harasser. Alaska, 564 F.3d at 1069. Thus, for
                                                                               20   at least a decade before the events in this case occurred, it was clearly established that
                                                                               21   supervisory officials violated the Equal Protection Clause by acquiescing in or failing to
                                                                               22   correct or prevent workplace sexual harassment.
                                                                               23          C. If the Court grants Defendants’ motion, leave to amend should also be
                                                                               24             granted.
                                                                                           Undersigned counsel believes that the Complaint sufficiently alleges a § 1983 claim
                                                                               25
                                                                                    against Van Winkle, Ryan, and Shinn to proceed with discovery. The evidence regarding
                                                                               26
                                                                                    their conduct is in the hands of Defendants, and no discovery has been conducted. If the
                                                                               27
                                                                               28

                                                                                                                       Page 10 of 12
                                                                                1   Court concludes that dismissal of Plaintiff’s claim against Van Winkle, Ryan, and Shinn is
                                                                                2   appropriate, it should grant Plaintiff leave to amend her claims solely as to those Defendants.
                                                                                3          Rule 15(a) establishes a strong presumption in favor of granting requests for leave to
                                                                                4   amend. Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051 (9th Cir. 2003); see
                                                                                5   also Bowles v. Reade, 198 F.3d 752, 757 (9th Cir. 1999) (reviewing denial of leave to amend
                                                                                6   “strictly” in light of strong public policy in favor of permitting amendments). Courts
                                                                                7   consider five factors in deciding whether to grant leave to amend: (1) undue delay in seeking
                                                                                8   amendment; (2) repeated failure to cure deficiencies by prior amendment; (3) undue
                                                                                9   prejudice to the opposing party; (4) bad faith or dilatory motive; and (5) futility of
                                                                               10   amendment. See Johnson v. Hewlett-Packard Co., 809 F. Supp. 2d 1114, 1119-20 (N.D.
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11   Cal. 2011). This case is in the earliest stages, no discovery has been completed, and there
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12   have been no previous amendments. If amendment were permitted, there would be no undue
                                         Phoenix, Arizona 85012




                                                                               13   delay or prejudice, no repeated failure to cure deficiencies, no bad faith or dilatory motive,
                                                                               14   and amendment would not be futile.
                                                                               15      III.   Conclusion
                                                                               16          Plaintiff’s complaint makes detailed factual allegations that go well beyond
                                                                               17   merely reciting the elements of a claim under the Equal Protection Clause. These allegations
                                                                               18   are neither “bald” nor “conclusory,” and are therefore entitled to the presumption of truth.
                                                                               19   Iqbal, 556 U.S. at 681. Plaintiff should be permitted to proceed on her claims against Van
                                                                               20   Winkle, Ryan, and Shinn, and their motion to dismiss should be denied.
                                                                               21          If, however, the Court does dismiss Plaintiff’s claims against Van Winkle, Ryan, and
                                                                               22   Shinn, it should grant leave to amend as to those claims.
                                                                               23          RESPECTFULLY SUBMITTED: May 7, 2021.
                                                                               24
                                                                                                                               ROBBINS & CURTIN, PLLC
                                                                               25
                                                                               26                                              By: /s/ Lauren E. Channell
                                                                                                                               Anne E. Findling
                                                                               27                                              Lauren E. Channell
                                                                               28                                              Attorneys for Plaintiff

                                                                                                                       Page 11 of 12
                                                                                1
                                                                                2                                CERTIFICATE OF SERVICE
                                                                                3         I hereby certify that on May 7, 2021, I electronically transmitted the attached
                                                                                4   document to the Clerk’s Office using the CM/ECF System for filing thereby transmitting a
                                                                                5   Notice of Electronic Filing to all CM/ECF registrants.
                                                                                6
                                                                                                            Office of the Arizona Attorney General
                                                                                7                         Michael K. Goodwin, Ass’t. Attorney General
                                                                                                                  2005 North Central Avenue
                                                                                8                                 Phoenix, AZ 85004-1592
                                                                                9                            (Email: Michael.goodwin@azag.gov)
                                                                                                           Attorneys for Defendants State of Arizona,
                                                                               10                                  Ryan, Shinn, Van Winkle
                             Telephone: (602) 285-0100 ♦ Fax: (602) 265-0267




                                                                               11
                                                                                                                   Georgia A. Staton, Attorney;
                                301 East Bethany Home Road, Suite B-100
ROBBINS & CURTIN, P.L.L.C.




                                                                               12                                    Ravi V. Patel, Attorney
                                                                                                                JONES, SKELTON & HOCHULI
                                         Phoenix, Arizona 85012




                                                                               13                                       40 North Central
                                                                               14                                     Phoenix, AZ 85004
                                                                                                                  (Email: gstaton@jshfirm.com
                                                                               15                                     rpatel@jshfirm.com)
                                                                                                               Attorneys for Defendant McClelland
                                                                               16
                                                                               17
                                                                                    By:          /s/ Cricket Bourget
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                       Page 12 of 12
